Citation Nr: 0211372	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  01-06 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $10,151.


REPRESENTATION

Appellant represented by:	Leonard Morris, Attorney-at-
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active service from December 1942 to March 
1946.

The Jackson, Mississippi, Regional Office (RO) referred the 
veteran's claim to the Committee on Waivers and Compromises 
(Committee), and in November 1999, the Committee denied the 
veteran's request for waiver of recovery of an overpayment of 
pension benefits in the amount of $10, 151.00 after 
determining that collection of the debt would not run counter 
to the standard of equity and good conscience.  


FINDINGS OF FACT

1.  There was fault on the part of the veteran in the 
creation of the overpayment of pension benefits in the amount 
of $10,151.00; however, such fault is mitigated, and the 
veteran attempted to comply with the RO's request for 
relevant information.

2.  Repayment of the debt of $10,151.00 would cause an undue 
financial hardship for the veteran.  


CONCLUSION OF LAW

The recovery of the overpayment of pension benefits in the 
amount of $10,151 would be against equity and good conscience 
and, therefore, recovery is waived. 38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a May 1984 rating decision, the veteran was granted 
entitlement to a nonservice-connected pension.  On several 
occasions over the next 15 years, the veteran's pension 
benefits were taken away and subsequently reinstated.  

In the veteran's January 1998 Improved Pension Eligibility 
Report, he reported $2000 monthly farm rent for 1997, with 
the same amount expected for 1998.  He listed $275 cash as an 
asset.  

In January 1998, the RO wrote the veteran that his monthly 
pension award was being adjusted to $779.  

In a February 1999 Improved Pension Eligibility Report, the 
veteran listed no income for 1998, with no income expected 
for 1999.  He listed assets of $559 in cash and $56,000 in 
real property.  He indicated that he had unreimbursed medical 
expenses of $2800 paid in 1998, and $3000 expected to be paid 
in 1999.  

In a February 1999 letter, the RO wrote the veteran that he 
listed real property of $56,000.  It noted the different 
amounts that the veteran had listed for his real property in 
previous years, as well as the different acreages.  It wrote 
that the veteran had to have his farm assessed and surveyed 
by a professional.  It also noted that in 1997, the veteran 
had indicated that he expected to receive $2000 in farm 
income, but on the 1999 income report, he did not report any 
farm rental income.  It asked the veteran to clarify this 
matter.  

In an April 1999 letter, the veteran wrote that due to 
hardships, he had borrowed money from his son, and was 
letting him have the rent off the land to retire the debt 
that he owed to him.  Regarding $35,000 in cash, the veteran 
wrote that he had expended all of this money except for a few 
hundred dollars in the renovation of his house.  He wrote 
that he had committed to spend $17,000 in labor to builders, 
and had spent most of the balance on materials.  He described 
medical bills for he and his wife, and indicated that neither 
of one of them had medical insurance.  He wrote that they 
were both recently able to receive Medicaid, but that it was 
not retroactive for all the hospital debts they had.  He 
submitted copies of hospital bills, as well as copies of 
canceled checks to builders.  He submitted a copy of a county 
tax assessor/collector statement. 

In June 1999, the RO wrote the veteran that it had to 
terminate his pension benefits and was proposing to terminate 
payments effective January 1, 1998, because the veteran had 
not responded with requested information.  

In a July 1999 Financial Status Report (FSR), the veteran 
indicated that he had $200 in monthly income, and he further 
described this income as gifts from children.  He listed 
monthly expenses of $280, with $120 for food, $50 for 
utilities, $15 for other living expenses, and $95 for monthly 
medical installment bills.  He listed assets as $25,705.00, 
with $205 in the bank, $500 for his car, and $25,000 to 
$30,000 for his homestead.  He listed total medical bills of 
$26,000.00, and enclosed copies of a number of said bills.  
He wrote that his children helped him with some of his debts, 
and that he did not have any income at the current time.  

In November 1999, the Committee noted that the veteran had 
been in receipt of a nonservice-connected pension based on 
annual income of $2000 per year, with his wife established as 
a dependent.  It was noted that when the veteran submitted 
his annual eligibility verification report form in February 
1999, there was a discrepancy in the value of real property 
and the number of acres.  It noted a February 1999 letter 
wherein the veteran was requested to have his farm assessed 
and surveyed and to provide VA with the best estimate of its 
size and market value.  It was noted that the veteran's 
benefits were suspended pending receipt of this information, 
and that since the veteran did not respond with said 
information, his benefits were terminated effective January 
1, 1998, which created the overpayment in question.  The 
Committee determined that the veteran was significantly at 
fault in the creation of the overpayment because he failed to 
timely and accurately advise VA of his correct amount of 
family income and net worth.  

The veteran submitted a FSR in January 2000, along with a 
number of attachments.  He listed income of $200 per month as 
gifts from children.  He listed monthly expenses of $185.  He 
listed cash in the bank as $1850.  He listed his car as worth 
$500.  He listed his homestead as worth $25,000 to $30,000.  
He submitted copies of a number of medical bills, and listed 
total medical bills for he and his wife as $67,839.38.  

In the July 2001 statement of the case (SOC), the RO 
determined that the veteran was significantly at fault in the 
creation of the overpayment because he failed to timely and 
accurately advise VA of his correct family income and net 
worth.  It was noted that VA instructions were clear that his 
rate of pension was directly related to income and 
adjustments would have to be made when income changed.  The 
RO determined that the veteran's financial status report was 
self-serving since the veteran did not provide information 
about his farm.  The RO concluded that since the veteran had 
not provided information regarding the value and size of his 
farm, the veteran had sufficient income and net worth to 
allow him to repay the debt which was created in part for his 
failure to provide accurate information regarding his income 
and net worth.  

In the veteran's August 2001 substantive appeal, he wrote 
that he received $2,000 per year rent, and could not afford 
the cost of a survey by an engineer or registered land 
surveyor and a real estate appraiser to determine the value 
of his place.  He indicated that he had sent an appraisal by 
the county tax assessor showing the value along with a copy 
of the property record card.  

In an October 2001 1-646, the veteran's representative wrote 
that the maximum value of the veteran's property was less 
than $40,000, and being listed as having homestead exemption 
would indicate the property would have to be separated in 
order to lower the value of the property.  The representative 
cited to the August 2001 substantive appeal which indicated 
that the veteran received only $2,000 per year in rent, and 
could not afford to have any appraisals for the land.  

The veteran was afforded a hearing before a traveling member 
of the Board in February 2002, a transcript of which has been 
associated with the claims folder.  The veteran could not 
attend said hearing due to physical problems, so his 
representative testified for him.  He described the veteran 
as having 188 acres that he had a homestead on, with several 
children and grandchildren having put a trailer on said 
property.  Based upon VA records, it was noted that he had 
tillable acreage.  It was noted that he received $2,000 per 
year from rent, and Social Security income of $545 per month.  

The representative described tremendous hospital bills when 
he and his wife were not eligible for Medicaid.  He indicated 
that the veteran's wife was in a nursing home, and that her 
payments went to the nursing home.  The representative 
indicated that the veteran would have to pay $3000-$4000 in 
appraisal fees to have his homestead appraised.  It was noted 
that the veteran was 80 years old and had health problems.  
The representative indicated that the veteran did not 
understand the VA overpayment. 


Analysis

The Veterans Claims Assistance Act of 2000, Pub.L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) does not apply to 
waiver of indebtedness claims discussed in chapter 53 of 
title 38 of the U.S. Code.  Barger v. Principi., 16 Vet.App. 
132, 138-139 (2002).  

After reviewing the facts and circumstances of this case, 
there is no indication of fraud, misrepresentation or bad 
faith on the part of the appellant in the creation of the 
overpayment.  This does not mean that the veteran may not be 
found at fault in its creation, but merely indicates that the 
acts which led to its creation do not meet the high degree of 
impropriety as to constitute fraud, misrepresentation or bad 
faith. See 38 C.F.R. § 1.965(b) (2001).  

In June 1999, the RO wrote the veteran that it had to 
terminate his pension benefits and was proposing to terminate 
payments effective January 1, 1998, because the veteran had 
not responded with requested information.  This resulted in 
an overpayment which was later calculated at $10,151.  To 
dispose of this matter on appeal, it must be determined 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. 
§§ 1.963(a); 1.965(a) (2001).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights. 38 
C.F.R. § 1.965(a) (2001).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; whether repayment of the debt would defeat 
the purpose for which it was intended; and whether there was 
a change in position to one's detriment, so that reliance on 
VA benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation. 38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.965 (2001). 

With regard to the elements of "equity and good 
conscience", the first and second criteria are the degree of 
fault of the debtor and a balancing of fault between the 
debtor and VA.  Since the veteran was asked to have his farm 
assessed and surveyed by a professional, and to send the 
subsequent information about the size of the farm and the 
best estimate of its fair market value, but did not do so, it 
is determined that the $10,151.00 overpayment was created, in 
some measure due to the veteran's fault.  However, as a 
mitigating measure, it is determined that the veteran has 
credibly described the large appraisal fees that would be 
needed to have the veteran's homestead appraised.  It is also 
noted that in April 1999 (after the RO requested information 
about the value of the veteran's farm in February 1999), the 
veteran did submit a copy of a county tax assessor/collector 
statement.  The statement lists the veteran's lot as 157 
acres worth $24, 338.00.  Thus, it certainly seems that the 
veteran was attempting to comply with the RO's request, but 
was not able to due to financial constraints.  

Thus, in assessing the level of fault to be assigned to the 
veteran and the VA, it is determined that the veteran bears 
some of the degree of fault in not reporting the information 
which he had an obligation to report.  However, this level of 
fault is mitigated because of the above stated reasons.  

Having assessed the various levels of fault, the Board turns 
to the appellant's ability to repay the debt.  The regulatory 
standard for hardship is "whether collection would deprive 
debtor or family of basic necessities."  38 C.F.R. § 1.965 
(a)(3).  Expenses not necessary to the health and well-being 
of the appellant are considered to be discretionary, and thus 
available to repay debts, including those to the government.  
For the reasons described below, it is determined that undue 
financial hardship would indeed result from requiring the 
appellant to repay the debt.  

The veteran has described receiving only $2000 yearly rent 
from his property, and Social Security income of $545 per 
month.  His only asset of any substantial value is his house, 
valued at anywhere between $25,000 and $40,000.  For the 
veteran to be able to pay back the overpayment, he presumably 
would have to sell his homestead and move, or rent it more 
efficiently than he is doing now.  It should be emphasized 
that the veteran is an 80 year old World War II veteran with 
his wife in a nursing home.  These facts would certainly make 
it more difficult for the veteran to move or to rent his 
homestead more efficiently.  It is also noted that in the 
veteran's January 2000 FSR, he listed outstanding medical 
bills of over $67,000 for he and his wife.  Accordingly, for 
the reasons cited above, it must be determined that having to 
pay the overpayment of $10,151.00 would cause undue financial 
hardship for the veteran.  

As to the other aspects of equity and good conscience, it can 
be argued that there would be unjust enrichment in this case 
if the appellant did not repay the debt, inasmuch as he 
received benefits to which he was not entitled.  However, it 
can also be argued that recovery of the debt (even in 
reasonable monthly installments) would defeat the purpose for 
which the benefits were intended, in the sense that the 
benefits were intended to help veterans of limited means, and 
the veteran does not have means to repay the debt unless he 
sells his homestead or rents it more efficiently.  The 
appellant has not claimed to have relinquished a valuable 
right or to have changed his position by reason of having 
relied on the erroneous benefits.  No other factors which 
would preclude recovery of the overpayment as against equity 
and good conscience have been put forth.

In weighing all of the elements of equity and good 
conscience, the element of financial hardship that would be 
caused by recoupment of the debt outweighs the elements which 
are not in the veteran's favor.  Accordingly, in view of the 
hardship which would result from recovery of the overpayment, 
it is determined that recovery of the $10,151.00 would be 
against equity and good conscience.  Therefore, waiver of 
recovery of the overpayment is warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $10,151.00 is granted.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

